     Case 1:17-cr-00548-PAC Document 280 Filed 01/27/20 Page 1 of 2




                                                 January 27, 2020

    BY ECF
    Hon. Paul A. Crotty
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

    Re: United States v. Schulte, S2 17 Cr. 548 (PAC)

    Dear Judge Crotty:

    As discussed in our letter of January 17, 2020 (Dkt. 255), the government has
    effectively prevented the defense throughout this case from conducting any
    investigation into the 15 or more current and former CIA employees expected to testify
    at the trial commencing next week. 1

    The government’s letter of January 24, 2020 (Dkt. 269), states that the CIA will now
    permit defense counsel to do a limited investigation into the witnesses, subject to
    unwritten rules dictated by the CIA. The government states, for example, that the
    defense may run a witness’s name through an Internet search, so long as we do not
    “specifically tie[]” the name to the CIA. But the CISO has since advised us that he and
    the CIA are “uncomfortable” with us typing into the Internet the witness’s name along
    with key terms such as “WikiLeaks,” “spying,” and other words essential to gathering
    relevant information about the witness.

    The government’s offer to permit this kind of highly restricted purported
    “investigation,” if it can even be called that—subject to ground rules that are still
    hopelessly unclear—is too little, too late. There is simply no way for defense counsel to
    conduct a reasonable investigation of 15 CIA witnesses under these conditions in time

1
    The government claims that our January 17 letter was the first time it became aware of
    this issue. In fact, the government has long known that the defense has been unable to
    investigate the CIA witnesses. We have objected for many months, for example, to the
    government’s decision to redact relevant sections of the FBI 302 reports for the CIA
    witnesses, including their addresses. We have also asked the CISO numerous times for
    permission to conduct a basic out-of-court investigation of the CIA witnesses; we were
    told that the CIA would not allow us to conduct such an investigation because the
    names and addresses of the witnesses are “classified.”
        Case 1:17-cr-00548-PAC Document 280 Filed 01/27/20 Page 2 of 2



Hon. Paul A. Crotty
January 27, 2020
Page 2

       for trial. Indeed, the government still refuses to provide the defense with the addresses
       of any of the CIA witnesses, the very starting point of an adequate defense
       investigation. See Smith v. Illinois, 390 U.S. 129, 131 (1968) (“The witness’[s] name
       and address open countless avenues of in-court examination and out-of-court
       investigation. To forbid this most rudimentary inquiry at the threshold is effectively to
       emasculate the right of cross-examination itself.”) (emphasis added).

       The Court should direct the government to produce to the defense immediately the
       home addresses of all the CIA witnesses and should authorize the defense to conduct an
       unrestricted investigation into those witnesses (subject only to the requirement that the
       defense not intentionally disclose to any third person that the witness works for the
       CIA). And since the defense cannot possibly conduct an adequate investigation of the
       witnesses in the few days remaining until trial, the Court should adjourn the trial date.
       Alternatively, if the Court declines to adjourn the trial, the Court should preclude the
       government from calling any of the current or former CIA employees as witnesses. See
       United States v. Fuentes, 988 F. Supp. 861, 864–67 (E.D. Pa. 1997) (precluding
       testimony of confidential informant where government failed to comply with Smith’s
       requirements).


                                                     Respectfully submitted,

                                                           /s/
                                                     Edward S. Zas & Sabrina P. Shroff
                                                     Counsel for Joshua A. Schulte
